Case 3:14-cr-00175-WHA Document 962-53 Filed 01/10/19 Page 1 of 2




    EXHIBIT AAA
      Case 3:14-cr-00175-WHA Document 962-53 Filed 01/10/19 Page 2 of 2




                   PACIFIC GAS AND ELECTRIC COMPANY
                            October 2017 Wildfires
                          CPUC Data Request – Atlas
Requesters: Leslie L. Palmer and Nicholas Sher
Request Date: August 16, 2018
Response Date: August 31, 2018


Question 7:
For Atlas 2 (#1701023-8596), the vegetation inspection records restart on page 12 of Bates
document #00009934 and additional trees are documented for the same years. Please explain
why there are two inspection records for the same years from (2012 through 2017) and
differences between the two.


Response to Question 7:
PG&E produced inspection records for two spans at Atlas Location 2 (#1701023-8596). The first
11 pages of PGE-CPUC_00009934 are the 2012-2017 records for one span, and pages 12-32 are
the 2012-2017 records for the adjacent span to the north.


Response provided by:

Peter Dominguez, Principal, Vegetation Management, 245 Market Street, San Francisco, CA
91405




                                              1
